UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7277



JAMES B. SKIPWITH,

                                              Plaintiff - Appellant,

          versus


MELISSA E. FRASER, Assistant Public Defender;
NORA   J.   MILLER,  Commonwealth   Attorney;
WILLIAM L. WELLONS, Judge,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-04-452-2)


Submitted:   October 14, 2004             Decided:   October 22, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James B. Skipwith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James B. Skipwith appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b) (2000).     We have reviewed the record and find

that this appeal is frivolous.     Accordingly, we dismiss the appeal

for the reasons stated by the district court.           See Skipwith v.

Fraser, No. CA-04-452-2 (E.D. Va. Aug. 18, 2004). We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                  - 2 -